DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suicide Squad: Special Ops video game by Tailspin, published 7/2016 (evidenced by screenshots from YouTube: https://www.youtube.com/watch?v=a5BkYwZMrOI) (hereinafter: Suicide Squad) in view of Unskilled video game by Madfinger Games, published 9/2015 (evidenced by screenshots from YouTube: https://www.youtube.com/watch?v=GrT0dA-hl0s at approximately 7:50+) (hereinafter: Unskilled).
With regard to claim 1, Suicide Squad discloses method for displaying an equipment (e.g., see 4:50 point in video with Baseball bat and pistol as equipment) in a virtual environment battle (e.g., see battle environment in video), performed by a terminal, the method comprising: displaying a first battle interface (e.g., see weapon selection in upper right corner of GUI) of the virtual environment battle, the virtual environment battle being a battle mode in which a virtual character competes with other characters in a virtual environment (e.g., watch video for battle sequence); displaying a main equipment slot (e.g., at 4:47 of video, the bat is in the main equipment slot; see screenshot below), an auxiliary equipment slot (e.g., at 4:47, the pistol is in the auxiliary equipment slot), the main equipment slot for displaying a main equipment of the virtual character at (e.g., see video 4:47), and the auxiliary equipment slot for displaying a first auxiliary equipment of the virtual character (e.g., see video at 4:47).

    PNG
    media_image1.png
    772
    1126
    media_image1.png
    Greyscale

Suicide Squad fails to disclose an expansion control interface to move to further auxiliary equipment.  It is noted that Suicide Squad shows at 4:52 in the video switching from the bat as the main equipment to the pistol being the main equipment. 

    PNG
    media_image2.png
    940
    1181
    media_image2.png
    Greyscale

Unskilled teaches an expansion control interface to move to further auxiliary equipment (e.g., see video at approximately 7:57 and 8:00, see two screenshots below).  The double green arrows just below the main equipment switches between equipment options.  

    PNG
    media_image3.png
    731
    1134
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    737
    1136
    media_image4.png
    Greyscale

Suicide Squad with the an expansion control interface as taught by Unskilled in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, the use of the expansion control allows for easy touchscreen change of equipment that makes gameplay more efficient and enjoyable for the user.
Regarding claim 2, Unskilled allows for receiving a second trigger signal on the expansion equipment slot; and switching the second auxiliary equipment in the expansion equipment slot with the main equipment in the main equipment slot (e.g., see video at 7:57 to 8:00).
Regarding claim 8, Suicide Squad shows the main equipment slot is greater than display area of the auxiliary equipment slot (e.g., see screenshots above with bat and pistol). 
	Claims 9, 10, and 16 are made obvious by Suicide Squad in view of Unskilled as set forth above in detail for claims 1, 2, and 8, which are similar in claim scope.
	Claim 17 is made obvious by Suicide Squad in view of Unskilled because the games are mobile games that require a terminal and memory (e.g., see videos of the mobile games).
Claims 18 and 19 are made obvious by Suicide Squad in view of Unskilled as set forth above in detail for claims 1 and 2, which are similar in claim scope.


Allowable Subject Matter
Claims 3-7, 11-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/James S. McClellan/Primary Examiner, Art Unit 3715